Citation Nr: 0030564	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for chronic, 
intermittent low back pain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for hallux rigidus 
of the left great toe, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain with instability and abnormal range of 
motion, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1981 to January 
1990.  This appeal arises from a March 1993 rating decision 
of the Milwaukee, Wisconsin, Regional Office (RO) which 
denied entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  The appeal also arises from 1994 rating 
decisions in which the RO evaluated the veteran's service-
connected low back, left ankle, and left toe disabilities.  
He appealed these determinations.

By rating decision of March 1997, the RO determined that it 
had been clear and unmistakable error to evaluate the 
veteran's left ankle and left great toe disorders as one 
disability.  He was granted retroactive separate evaluations 
for each disorder.  The veteran continued his appeal.

A Board hearing was held in June 1997 before the undersigned, 
who will make the final determination in this case.  See 
38 U.S.C.A. § 7102(a) (West Supp. 2000).  The Board remanded 
this case for development of the medical evidence in December 
1998.  It has now returned for appellate consideration.

In a rating decision of October 1994, the RO determined that 
the veteran's service-connected hypertension and right knee 
disability were not considered "static" pursuant to 
38 C.F.R. § 3.327.  He appealed these findings.  However, in 
a rating decision of March 2000, the RO found that the 
current evaluations of these disorders had become static.  
The RO informed the veteran of these decisions and that these 
issues were no longer under appellate status.  The Board 
concurs with the RO's March 2000 decisions on these matters.  
It is further determined that these awards were a full grant 
of all benefits sought on appeal regarding the issues of 
hypertension and a right knee disability and these issues no 
longer warrant appellate consideration.

In December 1998, the Board denied the veteran's claim of 
clear and unmistakable error in an October 1992 rating 
decision that reduced the evaluation of his service-connected 
right ankle disability.  Since this decision, the veteran has 
submitted contentions on this issue similar to those argued 
before the Board prior to December 1998.  This issue was not 
timely appealed to the United States Court of Appeals for 
Veterans Claims.  Therefore, the December 1998 decision is 
final and further argument on this matter will not be 
entertained by the Board.  If the appellant desires to claim 
that the Board's December 1998 decision itself was clearly 
and unmistakably erroneous he must file a motion which 
complies with the provisions of 38 C.F.R. § 20.1400 et seq. 
(2000).
 

FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
characterized by not more than a moderate limitation of 
motion.

2.  The veteran's service-connected left great toe disability 
is characterized by not more than moderate symptoms.

3.  The veteran's service-connected left ankle disability is 
characterized by not more than a moderate limitation of 
motion.

4.  The veteran is substantially gainfully employed at the 
present time.

5.  The veteran was capable of substantial gainful employment 
during the entire appeal period.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent disabling is not 
warranted for chronic, intermittent low back pain.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Codes 5003, 5285, 5289, 5292, 5293, 
5295 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

2.  An evaluation in excess of 10 percent disabling is not 
warranted for hallux rigidus of the left great toe.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5276-5284 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  An evaluation in excess of 10 percent disabling is not 
warranted for residuals of a left ankle sprain with 
instability and abnormal range of motion.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5270-5274 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  A total disability evaluation due to individual 
unemployability resulting from service-connected disabilities 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran is service connected for chronic intermittent low 
back pain, evaluated as 20 percent disabling.  The appellant 
is also service connected for the following disorders, each 
of which is rated as 10 percent disabling: hallux rigidus of 
the left great toe; left ankle instability, with residual 
abnormal motion; a right facial scar due to a right zygomatic 
arch fracture, and a scalp laceration scar; right knee 
arthritis with a history of instability; Osgood-Schlatter's 
disease of the left knee with arthritis and slight 
instability; hypertension with a history of hypertensive 
retinopathy and abnormal electrocardiogram findings; 
residuals of a right shoulder rotator cuff injury; right 
ankle instability with a minimal loss of motion, a residual 
of a sprain; post operative residuals of a ganglion cyst; and 
for psuedofolliculitis barbae.  The combined evaluation is 80 
percent.
 
In April and June 1992, the veteran was afforded VA skin and 
orthopedic examinations respectively.  The diagnoses include 
pseudo-folliculitis barbae; chronic lumbosacral strain with 
loss of motion, pain, muscular spasm, and arthritic changes 
of the right sacroiliac joint; residuals of a right rotator 
cuff injury with pain, loss of motion, and minimal deformity; 
chondromalacia patella of the right knee with history of 
degenerative joint disease, swelling, loss of motion, 
crepitus, and pain; chondromalacia patella of the left knee 
with history of degenerative joint disease, crepitus, 
instability, and Osgood-Schlatter's deformity; history of 
degenerative joint disease of the left great toe with marked 
inflammation; and normal examinations of both ankles with 
current radiological evidence of arthritis and a history of 
strain.

In December 1992, the veteran filed a claim for TDIU.  A 
letter dated in July 1993 from a supervisor at a Vet Center 
reported that the veteran had worked there since August 1992.  
It was claimed that the employer had been required to make 
accommodations to the veteran for his physical limitations.  
These limitations included not being able to lift cases of 
copy paper, reach for items on a top shelf, or sit for 
lengthy periods of time.  The supervisor reported that he had 
seen the veteran in pain at work.  It was further opined 
that:

Recognizing the limitations, 
restrictions, special considerations and 
extreme patience an employer would need 
to extend to [the veteran], I see no way 
an employer would hire him.

At his hearing on appeal in September 1993, the veteran 
testified that prior to his military service he had worked as 
a housekeeper/porter with a hospital.  He claimed that he had 
not sought employment soon after his separation from the 
military because he filed for vocational rehabilitation with 
the VA.  It was asserted that his low back gave him constant 
pain which was aggravated by strenuous activity.  He also 
testified that his other service-connected orthopedic 
disorders caused pain with lifting or prolonged standing or 
walking.  The veteran claimed that he had worked at his 
brother's car wash for a short time, but could not stay in 
this job because it aggravated his service-connected 
disabilities.  He had not looked for other types of manual 
labor because he felt that his service-connected disabilities 
would prevent him from doing this type of work.  The veteran 
acknowledged that he currently was attending classes in 
pursuit of a bachelor's degree in criminal justice.  He also 
noted that he held a job as a "work-study" with a Vet 
Center and was able to maintain this job on the basis that it 
did not require him to do strenuous activity and allowed him 
to leave early if his disabilities were aggravated.  The 
veteran reported that he had to arrange his college class 
schedule so that he could accommodate his symptomatology.  
This required him to take afternoon and evening courses after 
his body had limbered up and he would be more flexible.  He 
claimed that his disabilities had on occasion required him to 
miss classes.

The veteran received a series of VA examinations in September 
1994 to evaluate his service-connected disabilities.  An 
orthopedic examination noted complaints of consistent low 
back pain with tightness in the left thigh and buttock.  He 
claimed that this pain increased with walking or exertion.  
The veteran asserted that his back pain limited his ability 
to lift, play sports, or sit for prolonged periods of time.  
He reported that he took over-the-counter pain medication.  
The veteran was noted to be a full-time student.  On 
examination, the veteran had normal posture.  There was 
tenderness on the left flank, but none in the musculature of 
the back.  The examiner reported some limitation of motion in 
the back due to pain, with forward flexion to 70 degrees, 
backward extension to 25 degrees, bilateral flexion to 20 
degrees, and bilateral rotation to 30 degrees.  There were no 
neurological deficits, postural abnormalities, or fixed 
deformities.  A radiological study of the lumbar spine 
revealed minor degenerative changes to the lumbar spine and 
sacroiliac joint that had increased slightly since the last 
X-ray examination.

Regarding the left ankle and great toe, the veteran 
complained of soreness during cold weather or when walking.  
He also claimed that he could not bend his left great toe 
very well.  On examination, the veteran was able to walk with 
a normal gait on his toes.  There was no tenderness, 
crepitus, or swelling of the left ankle.  The left ankle 
joint and great toe had "good" stability.  The ankle joint 
had full dorsiflexion and plantar flexion, but there was 
slight limitation on eversion and inversion.  Left ankle 
eversion was to 20 degrees and inversion to 30 degrees.  The 
left great toe had tenderness at the metatarsophalangeal 
(MTP) and interphalangeal joints, but there was no swelling 
or deformity.  There was a 10 degree limitation in both toe 
extension and flexion.  X-ray revealed minor degenerative 
changes in the left ankle and moderate arthritic changes in 
the metatarsal phalangeal joint of the great toe that had 
progressed since the last examination.

The diagnoses included chronic low back pain with mild 
degenerative changes at the L4-L5 and the right sacroiliac 
joints, residuals of a left ankle sprain with minor 
degenerative changes, and degenerative joint disease of the 
left great toe with rigidity at the MTP joint.  

A separate VA cardiovascular examination noted a diagnosis 
for untreated hypertension.  During this examination, the 
veteran complained of blurred distance vision.  The highest 
diastolic reading was 100.

A skin examination of September 1994 diagnosed a small, non-
tender lacerating scar on the frontal area of the scalp and a 
non-tender operative scar on the right temporal area of the 
scalp.  These scars were not productive of any functional 
limitation.

In a notice of disagreement received in December 1994, the 
veteran argued that the low back evaluation had not taken 
into consideration the degenerative changes in his low back.  
He argued that his current evaluation only addressed muscle 
spasm and restricted motion.  It was alleged by the veteran 
that his September 1994 VA examiner had reported inaccurate 
findings.  He asserted that he did not have the range of 
motion in his back that was reported by the examiner.  The 
veteran claimed that his low back disability was 
characterized by sharp pain on the left side and difficulty 
walking, sitting, and "normal everyday activities."  He 
asserted that his left great toe was inflamed, deformed, 
sore, and would not bend.

Another VA orthopedic examination was given to the veteran in 
May 1996.  He complained of chronic back pain that radiated 
into his legs.  The veteran asserted that this pain was 
exacerbated by prolonged sitting.  This pain reportedly made 
it difficult for the veteran to walk, stand, or lift objects.  
Treatment for his back pain had included physical therapy and 
anti-inflammatory injections, however, this treatment had not 
included epidural injections, back bracing, or the use of a 
transcutaneous electrical nerve stimulation (TENS) unit.  In 
addition, he complained of chronic instability in his left 
ankle and pain and stiffness in the MTP joint of his left 
great toe.  This pain was made worse with standing or 
walking.  He acknowledged that his back and toe pain was 
relieved with rest.  On examination, the veteran refused to 
toe walk due to pain in his great left toe, however, his gait 
was noted to be normal when walking into the clinic.  His 
back had normal alignment without evidence of spasm or spinal 
tenderness.  However, there was superficial paraspinal 
tenderness.  Range of motion studies revealed approximately 
20 degrees of flexion, backward extension to a neutral 
position, and lateral bending/rotation to 10 degrees.  
Bilateral leg raising was negative for objective evidence of 
pain.  Radiological studies found a slight decrease in lumbar 
lordosis, but no evidence of disc space narrowing, 
osteophytes, or skeletal abnormalities.  The examiner 
commented:

[Range of motion in the low back] appears 
to be more limited than you would expect 
when watching the claimant in casual 
activity.  In causal activity he appears 
to have full range of motion of his back.  
When I specifically asked [the veteran] 
about his back, however, his motion is 
quite limited.  In addition to 
discrepancies in range of motion 
[examination], the [veteran] also has 
pain in his back with rotation about the 
hips which would not be expected to move 
his back at all...He has pain with spinal 
compression which should not cause low 
back pain.

Regarding his left ankle, examination revealed tenderness 
over the anterior tibiofibular ligament.  There was 1+ drawer 
sign in the left ankle with slightly increased inversion 
instability, but no subtalar instability.  Range of motion in 
the left ankle was 15 degrees of dorsiflexion, 45 degrees of 
plantar flexion, 10 degrees of eversion, and 20 degrees of 
inversion.  Examination of the left great toe found no active 
inflammation, but there was tenderness over the MPT joint.  
Range of motion in the toe was from 0 degrees of dorsiflexion 
to 10 degrees of plantar flexion.  In addition, pain on 
motion was noted in the left great toe.  There was 2+ reflex 
in the patellar and Achilles deep tendon reflexes.  Sensation 
and pulses were normal.  Radiological studies revealed no 
evidence of arthritis in the left ankle, however, there were 
ossicles off the distal fibula consistent with ankle 
instability.  The left great toe had joint space narrowing of 
the MTP joint consistent with hallux rigidus.

The impressions were mechanical low back pain since an in-
service injury, chronic left ankle instability with minimal 
loss of motion consistent with service-related injuries, and 
hallux rigidus of the left great toe directly.  This 
examination also evaluated the veteran's right shoulder, 
bilateral knee, right ankle, and left wrist disabilities.  It 
was opined by the examiner that the veteran's various 
service-connected physical disabilities would have from 
minimal to moderate disability in performing physical 
activities consisting of overhead work, lifting, carrying, 
standing, and walking.  The examiner further commented:

It should be noted that the [veteran's] 
complaints of overall disability should 
be taken in context with his physical 
[examination] and his apparent 
exaggeration of claims as well as 
discrepancies between observation of the 
[veteran] while performing simple tasks 
that were not directly requested by the 
examiner.  This would raise a question of 
some degree of malingering.

A separate skin examination of April 1996 assessed the 
veteran with mild pseudo-folliculitis barbae.

In December 1995, the veteran received a bachelor of science 
degree.

In a June 1993 written statement received in November 1996, 
the veteran noted that he was enrolled in vocational 
rehabilitation and attending college.  He argued that all 
though this program would result in a bachelor's degree and 
place him in the position to work even with his current 
disabilities, he could not work at the present time.  The 
veteran contended that until his degree was awarded he was 
only qualified for manual labor positions and his current 
disabilities prevented him from working in this type of job.  
It was argued that until his education was complete he should 
receive TDIU.  He claimed that his arthritis pain had led to 
social and psychological problems.  The veteran asserted that 
when he walked it felt like bones were rubbing together in 
his ankles.  

Regarding his left great toe disorder, the veteran contended 
in a separate November 1996 statement that it should be 
awarded a 10 percent evaluation under diagnostic code 5283 or 
a 20 percent evaluation under diagnostic code 5284.  Finally, 
the veteran argued that the VA examination of May 1996 was 
"unprofessional, opinionated, and down-right unethical."  
He asserted that the record showed he had not exaggerated his 
complaints nor was he a malinger as his disabilities had been 
clearly documented as early as 1982.  The veteran alleged 
that the May 1996 examiner had expressed a sarcastic remark 
to him during the examination that insinuated that he was not 
being forthright about his disabilities.  It was felt by the 
veteran that this examiner had not given him a fair 
evaluation.   

At his Board hearing in June 1997, the veteran testified that 
he had completed a bachelor's degree in criminal justice.  
However, he alleged that he could not work in this field 
because he was unable to find a job that would not require 
activity that would aggravate his service-connected 
disorders.  It was noted by the veteran that he had applied 
for a vocational rehabilitation program to obtain a college 
degree in social work, but had so far been turned down.  He 
reported that he had not worked at a full-time job since 
leaving the military.  The veteran acknowledged that he had 
worked at a work-study position from 1992 to 1996, but this 
job did not require more than 25 hours a week.  It was 
alleged by the veteran that he had applied for Social 
Security Administration (SSA) disability benefits, but these 
had been denied.  He reported that the records used by the 
SSA to decide this claim were his VA medical records.

Regarding his low back disability, he claimed that he 
experienced pain from his hip to his mid-back, mostly on his 
left side.  This pain was aggravated by cold weather, rain, 
prolonged walking or sitting, or strenuous activity.  He 
reported that he did not seek VA treatment every time his 
back hurt because there was nothing his physician could do 
except give him pain medication.  It was claimed by the 
veteran that this pain medication was a narcotic-type drug.  
He noted that his left ankle felt a rubbing sensation when he 
walked, and had occasional swelling and constant pain.  The 
veteran claimed that his left ankle disorder made it 
difficult to walk on uneven surfaces or use stairs.  
Regarding his left great toe, the veteran asserted that it 
caused constant pain and was inflexible.  He also claimed 
that he had a visible bone spur off of the bone.  The veteran 
contended that he should be entitled to separate evaluations 
for his "tarsal" bone deformity.  Apparently, the veteran 
contended that while he did not have a single service-
connected disability that was rated 40 or more percent 
disabling, in their totality they prevented the veteran from 
obtaining employment.  He argued that he should be awarded a 
total evaluation for unemployability until he was able to 
find a job in his degree field.  

The VA medical records dated in the 1990's indicated that in 
July 1994 the veteran was seen for a medication refill for 
arthritis of multiple joints to include his low back and 
ankles.  He claimed that he had increased pain with changes 
in the weather, but his pain was controlled by over-the-
counter medication.  He acknowledged that his pain did not 
require daily dosing.  On examination, the veteran had a 
normal gait.  His low back was without pain and his lower 
extremities were without weakness.  An outpatient record of 
January 1995 again noted the veteran's history of arthritis 
in multiple joints.  The diagnosis was degenerative joint 
disease requiring the use of non-steroidal anti-inflammatory 
drugs.  

In March 1995, the veteran was given an examination for 
physical therapy.  His complaints included low back pain and 
tightness.  He asserted that this pain increased while 
sitting or walking, but decreased when standing still or 
lying down.  The veteran claimed that he had to constantly 
change positions because of this pain.  On examination, he 
was observed to have a "swayback."  His low back range of 
motion was noted to be 25 to 50 percent of normal, but this 
examiner failed to report the measured degrees or what was 
considered normal motion.  By late May 1995, the veteran was 
reported to be feeling better with increased exercise 
tolerance.  A VA outpatient record of August 1996 noted that 
the veteran was being seen for complaints of left shoulder 
pain.  No examination findings were reported regarding the 
veteran's back, ankles, or toes.  However, the assessment 
included degenerative joint disease of the ankles and 
lumbosacral spine.  A VA X-ray of the left ankle dated in 
August 1998 revealed mild degenerative changes with slight 
narrowing of the joint space.  An outpatient record of 
September 1998 noted the veteran's complaints of a painful 
and "wobbly" left ankle.  On examination, there was no 
swelling, but tenderness was found over the medial and 
lateral malleolus.

Written contentions were received from the veteran in March 
1999.  He asserted that his claim for TDIU had been 
mishandled because the VA had not provided him with a 
comprehensive physical examination soon after his separation 
from the military.  The veteran contended that this claim 
could not be denied solely on the basis that he was enrolled 
in vocational rehabilitation.  He argued that the skills 
needed to work were not the same skills needed to attend 
school.  The veteran alleged that his denial of TDIU on the 
basis of his vocational rehabilitation training was a 
violation of 38 C.F.R. § 3.343(c).  It was argued by the 
veteran that the RO's assignment of a combined evaluation of 
60 percent disabling in February 1990 prohibited him from 
filing a claim for TDIU at that time.  He apparently 
contended that his subsequent evaluation of 70 percent should 
be retroactive to February 1990 and he therefore would be 
entitled to a retroactive total rating based on TDIU.

Another series of examinations was given to the veteran in 
July 1999.  During his orthopedic examination, the veteran 
complained of chronic low back pain with a daily spasm that 
lasted at least two hours.  At its worst, this pain was eight 
on a scale from one to ten.  During rest, the pain would 
subside to a level of four.  He asserted that he took three 
or four doses of over-the-counter pain medication every day 
to help alleviate his back pain.  The veteran stated that 
physical therapy had been minimally helpful.  Regarding his 
left ankle, he claimed that he experienced pain at a level of 
five.  The veteran noted that he wore elastic ankle braces to 
support this joint and could not run or jump due to 
instability in his ankle.  He complained of daily pain in his 
left great toe MTP joint.  This pain stayed at a level from 
eight to nine.  The veteran asserted that this toe pain 
severely limited the amount of activity he could do, 
especially standing and walking.  

On examination, his low back demonstrated forward flexion to 
50 degrees, and backward extension and lateral bending to 20 
degrees, but he experienced pain at the extreme end of 
lateral motion.  The veteran was able to walk on his toes and 
his motor and sensory functions were intact.  There was no 
swelling or point tenderness in the left ankle.  An anterior 
drawer sign showed trace excursion and talar tilt was 
minimal.  Range of motion in the left ankle was from 10 
degrees of dorsiflexion to 35 degrees of plantar flexion.  
Regarding his left great toe, there was a palpable osteophyte 
at the dorsomedial portion of the first MTP.  Range of motion 
in the toe was from 5 degrees of planter flexion to 10 
degrees of dorsiflexion and he reportedly experienced pain 
during this movement.

Radiological studies were unremarkable for the low back.  An 
X-ray of the left ankle revealed evidence of mild trauma.  
There was calcification in the syndesmosis, but the joint 
base and mortise were well-maintained.  A left great toe X-
ray found degenerative joint disease of the first MTP joint 
with loss of joint space and medial osteophytes.

The diagnoses included chronic muscular low back pain, left 
first MTP degenerative joint disease, bilateral knee medial 
compartment degenerative joint disease, chronic right 
shoulder pain with acromioclavicular degenerative joint 
disease, bilateral chronic ankle instability with frequent 
sprains, and status-post left wrist dorsal ganglion excision 
with occasional shooting pains into the hand.  It was noted 
by the examiner that the veteran's low back pain would not 
allow him to do well at a job that required a lot of lifting, 
bending, and twisting.  He felt that the veteran's left ankle 
disability prohibited the veteran from walking on uneven 
ground and do anything that required running or quick 
cutting.  Regarding the veteran's left great toe pain, it was 
determined this symptomatology would limit the amount of time 
the veteran could spend standing or walking.  Considering all 
of the veteran's service-connected disabilities as a whole, 
the examiner determined that these disorders limited the 
veteran to minimal lifting, bending, twisting, walking, or 
time spent on his feet.  He further opined that:

A desk job where [the veteran] did light 
duty limiting his weight lifting to only 
five pounds and allowing him the mobility 
to get up and move around when he needed 
to would be in his best interest.

A VA skin examination noted that the veteran denied any 
problems with his employment due to his scalp scar.  However, 
he claimed that his pseudo-folliculitis barbae was 
significantly irritated by the dress shirt and tie he was 
required to wear at work.  He asserted that this irritation 
resulted in a significant amount of itching that was noticed 
by his clients.  The veteran felt that this disorder slightly 
interfered with his ability to conduct counseling sessions 
with his patients, but denied that it had ever resulted in 
him missing work.  He claimed that a residual of his 
zygomatic fracture was popping and catching with his jaw, but 
it had not resulted in any absence from work.

A cardiovascular examination reported that the veteran was 
taking prescribed medication to control his hypertension.  
The veteran denied any current problems with his vision.  His 
blood pressure was found to be within normal limits.

During an eye examination, the veteran complained that his 
vision was worse during cloudy days, at night, and during the 
winter.  He claimed that he had trouble focusing during these 
periods.  The diagnosis was myopia.  It was commented by the 
examiner that the veteran did have a history of hypertensive 
retinopathy, however, examination revealed that this 
condition had cleared up since the veteran had controlled his 
hypertension and brought his blood pressure down.  The 
examiner opined that this condition should not return as long 
as the hypertension was under control and that it would not 
interfere with this employability.

The veteran submitted written contentions in July 1999.  He 
reported that he currently worked as an adjustment counselor 
with a local Vet Center.  The veteran asserted that in order 
to stay "clear-headed" during work, he was forced not to 
take pain medication.  He alleged that prolonged sitting 
during counseling sessions resulted in back pain and spasm.  
The veteran asserted that his other service-connected 
orthopedic disorders hurt on a daily basis.  He alleged that 
his multiple joint pain interfered with his sleep at night 
and resulted in him being fatigued during working hours.  It 
was claimed by the veteran that he aggravated his low back 
disorder when he had to lift case files from the bottom of 
file cabinets.  He alleged that he lost three days from work 
after injuring his left ankle and knee while trying to bowl 
with his clients during an outing.  The veteran asserted that 
his knees and ankles were unstable and would "give out" on 
him.  This forced him to wear braces on these joints.  
Because he had to shave everyday and wear a shirt and tie, he 
claimed that these activities aggravated his skin disorder.  
He alleged that this face and neck would become irritated, 
inflamed, and bleed.  The veteran asserted that his clients 
would notice this problem and it would be embarrassing to 
him.  Finally, the veteran claimed that his current 
employment caused him stress and he alleged resulted in 
higher blood pressure, as he would be dizzy during the day 
and feel like he was going to pass out.

An addendum to the July 1999 skin examination was prepared in 
January 2000 by another physician.  This physician 
determined, after a review of the claims file and July 1999 
examination report, that the veteran's service-connected skin 
disorders would not interfere with the appellant's current 
employment or his ability to be gainfully employed.  Also, an 
addendum to the July 1999 cardiovascular examination was 
prepared by a different physician in February 2000.  This 
physician also noted that he had reviewed the claims file and 
the July 1999 examination and found that the veteran's 
hypertension was controlled by prescribed medication and, 
therefore, static in nature.  It was opined that the 
veteran's service-connected condition would not limit his 
employment options.  

The veteran's VA vocational rehabilitation file contained 
counseling records dated from 1991 to 1997.  At the time of 
his application for vocational rehabilitation benefits in 
November 1990, he reported that he had completed a high 
school education.  When asked in what way his disabilities 
prevented him from obtaining a job, the veteran responded:

I have several physical disabilities, and 
since I only have military experience 
[and] no college most jobs that pay good 
money without a degree or certificate are 
to demanding on my disabilities.

During his initial psychological counseling session, he 
reported that his military duties included switchboard 
installation, telephone line installer, heavy terrain vehicle 
driver, and squad supervisor.  It was determined by the 
psychologist that the veteran's service-connected 
disabilities caused a severe restriction in his ability to 
perform activities such as lifting, carrying, pushing, 
pulling, climbing, balancing, stooping, kneeling, crouching, 
or crawling.  Also, prolonged walking and standing were found 
to aggravate his back and lower extremity disorders.  Working 
conditions such as outside, extreme cold, humidity, wetness, 
cluttered and slippery floors were problematic for the 
veteran.  The psychologist opined:

In view of the many physical problems 
this veteran has because of his service 
related disabilities, he is severely 
restricted in his capability to obtain 
and maintain competitive employment 
especially in comparison to those 
individuals who are nondisabled.  He is 
likely to experience negative employer 
attitude because of his veteran's status 
as well as his disability status.

In December 1990, the veteran asserted that he currently was 
unemployed and was having difficulty finding employment.  
After further testing, the veteran's counseling psychologist 
determined that an impairment in employment existed due to 
the veteran's service-connected disabilities.  The physical 
effects of these disabilities were found to limit his ability 
to prepare for and pursue occupations which might otherwise 
be suitable.  His education and training did not include a 
body of training which met the criteria for possession of 
reasonably developed skills.  The veteran was accepted into 
the vocational rehabilitation program in pursuit of a 
bachelor's degree in criminal justice.  

The reports of his vocational rehabilitation specialist 
during his degree program from 1991 to 1993 indicated that 
the veteran did not have problems with his service-connected 
disabilities or need referral for medical treatment.  
However, in March 1993, it was reported that the veteran was 
going to seek substitute work from his geology professor 
because he did not think he could participate in a walking 
field trip due to his physical disabilities.  The veteran in 
July 1993, also reported increased problems with his knees 
for which he was seeking VA medical treatment.  A March 1994 
counseling record indicated that the veteran was having 
difficulty in focusing his eyes and requested a referral to a 
VA eye clinic.  However, by May 1994, the veteran was again 
reporting no further problems with his service-connected 
disorders.

A counseling psychologist's narrative of November 1995 
reported the veteran's request for additional vocational 
rehabilitation benefits in order to obtain a master's degree.  
It was noted that the veteran had completed his bachelor's 
degree program, but felt all the employment he qualified for 
with this degree would exacerbate his physical disabilities.  
In March 1996, the psychologist determined that the veteran's 
physical disabilities would prevent him from doing work as a 
corrections or probation officer due to potential 
altercations with clients.  It was felt the veteran would be 
more suitable to work in an office environment.  By August 
1996, the veteran was granted an extension of his vocational 
rehabilitation benefits in order to pursue a master's degree 
in social work.

II.  Analysis

a.  Increased Evaluations

The undersigned finds that the VA has conducted all 
development required in this case to comport with the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been informed of the evidence necessary to substantiate his 
claims and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims.  
In this respect, the RO has made numerous attempts to develop 
the record and has obtained the veteran's service medical 
records, personnel records, and post-service treatment 
records.  The veteran has been examined by the VA in 
connection with his claim.  The veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Finally, the RO has complied with all of the 
Board's remand instructions issued in December 1998.  This 
development was completed with the RO's request for current 
treatment records in January and May 1999, VA examinations in 
July 1999, January 2000, and February 2000 with the requested 
opinions, and appropriate adjudication.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The veteran has claimed that he had filed for SSA disability 
benefits.  However, based on his testimony that the evidence 
reviewed by the SSA was in fact his VA medical records, any 
development of this evidence would be redundant as his claims 
file has incorporated these records.  See Winters v. West, 12 
Vet. App. 203, 207 (1999) (A remand is not required in those 
situations where doing so would result in the imposition of 
unnecessary burdens on VA without the possibility of any 
benefits flowing to the claimant).  The Board further finds 
that the veteran has been adequately informed of the 
requirements for increased evaluations for his low back, left 
ankle, and left great toe disabilities in the RO's statement 
of the case (SOC) and subsequent supplemental statements of 
the case (SSOC) issued in recent years.  As the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2000).  Also, 38 C.F.R. § 4.10 (2000) provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
joint disorders, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  Past 
medical reports do not take precedent over current findings 
in determining whether to increase a disability rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2000).  Rather, the veteran's disability will be rated under 
the diagnostic code that allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations under different diagnostic codes 
involving distinct disabilities on the basis of different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Chronic Intermittent Low Back Pain

The RO has evaluated this service-connected disability under 
the VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5292 as 20 percent disabling.  Under 
Code 5292, moderate limitation of motion in the lumbar spine 
is evaluated as 20 percent disabling.  The highest rating 
available under this Code is a 40 percent evaluation for 
severe limitation of motion.

Of the range of motion studies taken in recent years, the 
worst findings were obtained in May 1996.  This revealed 
significant limitation in the mobility of the veteran's low 
back.  However, other examinations, particularly the most 
recent in July 1999, noted much better range of motion.  That 
is, his low back range of motion in May 1996 was 
approximately half of the motion recorded in September 1994 
and July 1999.  The examiner of May 1996 indicated that the 
veteran may not have fully cooperated with this examination.  
It has been adamantly stressed by the veteran that this 
examiner was biased.  However, based on the objective 
findings of other examinations in recent years, it appears to 
the Board that this examiner's comments were substantiated.  
The May 1996 examiner also provided a detailed reasons and 
bases for his conclusions to include direct observation of 
the veteran's unguarded movement.  Based on this examiner's 
comments and the other objective range of motion studies 
showing substantially better lumbar mobility, it is evident 
that the range of motion study in May 1996 did not accurately 
portray the veteran's low back disability.  The benefit-of-
the-doubt rule under 38 U.S.C.A. § 5107(b) has been 
considered regarding this matter, however, the preponderance 
of the medical evidence weighs against the veteran's 
allegations.

It is also noted that a psychologist counseling the veteran 
in his VA vocational rehabilitation program commented on the 
severity of the appellant's multiple disabilities, to include 
his low back.  However, a review of these records fails to 
indicate that this psychologist ever conducted a physical 
examination of the veteran.  Moreover, while a psychologist 
has medical expertise in the field of psychology, he/she 
would not be qualified, for purposes of compensation, to 
evaluate the orthopedic disabilities.  Based on this 
reasoning, the Board finds the psychologist's comments on the 
severity of the veteran's low back disorder have little 
probative value in determining its current severity.

Radiological studies taken in recent years reveal minimal 
degenerative lumbar changes.  Moreover, the latest X-rays of 
July 1999 failed to confirm the prior findings and the back 
was noted to be unremarkable.  Degenerative arthritis is 
based upon the degree of limited motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  As the objective evidence shows 
no more than a moderate limitation of lumbar motion, an 
increased evaluation under the provisions of Code 5292 is not 
in order.

In reaching this decision the Board notes that lumbar range 
of motion studies in September 1994 and July 1999 revealed no 
more than a moderate limitation of motion or disability.  The 
September 1994 examination report did not indicate that the 
veteran experienced any pain in the noted range.  In July 
1999, it was found, however, that the veteran did have pain 
at the extreme range of the recorded lateral motion.  The 
July 1999 examiner also commented on the functional 
limitations that the veteran would experience as a result of 
his back disability.  It was noted that this disability 
prevented the veteran from doing activities that required 
lifting, bending, or twisting.  Even in light of these 
limitations, however, the probative range of motion studies 
indicate that the veteran has a moderate loss of lumbar 
motion.  While the veteran has claimed severe symptomatology 
during flare-ups of his low back disorder, the objective, 
credible medical evidence does not verify the existence of 
such symptomatology.  In fact, the veteran's credibility 
regarding his low back symptoms is highly suspect based on 
the examiner's May 1996 findings.  This examiner indicated 
that there was no limitation in the veteran's low back.  
Finally, it must be noted that there is no evidence of disuse 
atrophy of the lumbar musculature, incoordination on use, or 
other uncompensated functional losses.  Therefore, applying 
the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 in the 
context of the credible evidence of record, the Board finds 
that even during flare-ups of symptomatology his low back 
disability is no more that moderately disabling. 

Based on the above analysis, the preponderance of the 
evidence does not warrant an increased evaluation under Code 
5292.  An evaluation in excess of 20 percent disabling under 
Code 5295 is also not warranted.  The objective medical 
evidence has not found spasm in the low back since 1992 and 
degenerative changes in the lumbar spine were not confirmed 
on the most recent radiological studies in July 1999.  
Neither does the objective evidence show positive Goldwaite's 
sign, marked limitation of motion, or listing of the spine.  
The medical evidence further does not indicate any diagnosis 
or opinion finding fractured vertebra, ankylosis, or lumbar 
intervertebral disc syndrome.  Therefore, a higher evaluation 
is not authorized under Codes 5285, 5289, or 5293.


Hallux Rigidus of the Left Great Toe

The veteran's service-connected left great toe disability has 
been evaluated under Code 5281 as 10 percent disabling.  
According to Code 5281, hallux rigidus is to be evaluated 
under the criteria for hallux valgus at Code 5280.  The 
highest evaluation awarded under Code 5280 is 10 percent for 
both post-operative residuals with resection of the 
metatarsal head, or for severe symptoms equivalent to 
amputation of the great toe.  The veteran has been awarded 
the highest rating under this criteria for entire appeal 
period and further consideration under Codes 5280 or 5281 is 
not warranted.

As the veteran is currently compensated at the 10 percent 
level, a discussion of Codes 5277 (weak foot), 5279 
(metatarsalgia), and 5282 (hammer toe) would be inappropriate 
since a 10 percent evaluation is the maximum rating allowed 
under these criteria.  

An evaluation is not warranted under Codes 5276 (flatfoot/pes 
planus) and 5278 (claw foot/pes clavus) as he has never been 
diagnosed with any of the disorders rated under these codes.  
The latest radiological evidence does reveal degenerative 
changes in the minor joints of the left great toe, changes 
that were indicated in to be of moderate severity.  However, 
these studies fail to show any nonunion or malunion of the 
tarsal or metatarsal bones resulting from the service-
connected disorder, thus, a higher rating is not allowed 
under Code 5283.  A 20 percent evaluation under Code 5003 
would require involvement of two or more minor joint groups 
with incapacitating exacerbations.  As there is only one 
minor joint group associated with the veteran's left great 
toe disability, the criteria for a 20 percent evaluation 
under Code 5003 has not been met.  

Finally, Code 5284 allows a 20 percent evaluation for 
moderately severe residuals of a foot injury.  Objective 
opinion in September 1994 determined that the veteran's 
degenerative changes were moderate in nature.  He has claimed 
that his left great toe causes him severe pain with little 
relief.  The range of motion studies conducted in recent 
years appear to indicate that his left great toe is 
productive of a loss of motion.  However, the examination of 
May 1996 that reported the most restrictive range of motion 
findings also noted that the veteran was able to walk 
normally.  Examination in July 1999 confirmed that the 
veteran could still walk on his toes.  This examiner found 
that the functional disability associated with the left great 
toe resulted in limitation in prolonged standing and walking.  
Tenderness has been found on objective examination in recent 
years, however, swelling in the great toe has not been 
confirmed since the examination of April 1992.  

The Board finds that the disability picture indicates no more 
than a moderate level of disability associated with the left 
great toe.  It is significant that the service-connected 
disorder only affects the great toe, not the entire foot.  
While the veteran has argued that that this disorder results 
in severe symptomatology, particularly the resulting pain, 
the preponderance of the medical evidence does not support 
this contention.  There are no medical opinions of record 
that have characterized any component of this disorder as a 
"moderately severe" or "severe" disorder involving more 
than just the great toe.  Applying the provisions of 
38 C.F.R. § 4.40, 4.45, and 4.59 in the context of the 
credibility of the veteran and the reported objective 
findings, the Board finds that even during flare-ups of 
symptomatology his left great toe is no more that moderately 
disabling.

The opinions of the VA psychologist contained in the 
veteran's vocational rehabilitation records are not probative 
in determining the current severity of the left great toe 
disorder as no detailed physical findings pertaining to the 
toe are noted.  In addition, the veteran has contended that 
his left foot should receive a separate evaluation for 
disability associated with the "tarsal" bone of his left 
foot.  The Board finds that such a separate rating has no 
basis under the applicable criteria noted above.  The only 
criteria authorizing a separate evaluation for the tarsal 
bone is Code 5283, but this criteria requires malunion or 
nonunion of the bone.  No such findings have been reported on 
examination or radiological study.  Hence, no additional 
compensation is in order.  

Finally, as the veteran receives the maximum schedular rating 
under Diagnostic Code 5280 the Board considered whether the 
left great toe disorder warrants an extraschedular rating.  
This disorder, however, is not shown to be productive of 
frequent hospitalization or frequent absences from work.  As 
such, an extraschedular evaluation is not in order.  
38 C.F.R. § 3.321 (2000).
 
Residuals of a Left Ankle Sprain with Instability and 
Abnormal Range of Motion.

The residuals of the veteran's left ankle sprain are 
evaluated as 10 percent disabling under Code 5271.  Under 
this diagnostic code, a moderate limitation of motion in the 
ankle is evaluated as 10 percent disabling.  A marked 
limitation of ankle motion is evaluated as 20 percent 
disabling.  According to 38 C.F.R. § 4.71, Plate II (2000), a 
normal range of ankle motion is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.

There is no medical diagnosis or radiological findings of 
ankylosis in the left ankle.  Thus, the criteria of Codes 
5270 and 5272 would not appropriately evaluate this disorder.  
The radiological studies of record have not reported any 
malunion of the os calcis or astragalus and, therefore, 
consideration of the criteria of Code 5273 is not warranted.  
As a diagnosis for astragalectomy has not been made in recent 
years, a higher evaluation under Code 5274 cannot be granted.

Range of motion in the left ankle was at its worst in July 
1999, when his dorsiflexion was half that of normal with a 
slight loss of plantar flexion.  Radiological studies noted 
mild trauma and degenerative changes in the left ankle joint.  
The examiner of July 1999 found functional ability of the 
left ankle prevented walking on uneven surfaces and would 
prevent the veteran from running or "quick cutting."  
Again, it is noted that the veteran and his vocational 
rehabilitation psychologist have claimed severe 
symptomatology associated with the left ankle joint.  For the 
previously noted reasons, however, these assertions have 
little probative value in the current determinations.  

Based on the objective evidence, the Board finds that the 
veteran's limitation of ankle motion and other associated 
symptoms are no more than moderate in degree; that at no time 
did the disorder approach a marked degree of impairment; and 
that there is no credible evidence that flare-ups of 
symptomatology cause a significant increase in limitation of 
motion.  This is evident in the July 1999 examiner's 
discussion of functional ability that failed to note any 
additional decrease in range of motion.  Hence, the benefit 
sought on appeal is denied. 

In reaching this decision the Board notes that VA General 
Counsel opinions have authorized the award of dual 
evaluations in service-connected knee disabilities that 
evidence both loss of motion due to degenerative changes and 
instability.  See VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), 
and VAOPGCPREC 9-98 63 Fed.Reg. 56704 (1998).  However, such 
dual evaluations cannot be given by analogy to an ankle 
disorder.  There is no rating criterion under 38 C.F.R. 
§ 4.71a that allows a compensable evaluation for instability 
in an ankle joint, as there is for the knee joint.  Thus, 
such symptomatology cannot solely be the basis for a 
compensable evaluation of an ankle disability.

b.  TDIU

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 of the rating schedule are 
present.  38 C.F.R. § 3.340(a)(2).

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's combined disability evaluation is 80 percent.  
The single service-connected disorder with the highest 
evaluation is his low back disability which is rated as 20 
percent disabling.  None of his service-connected disorders 
has been evaluated as totally disabling under the rating 
schedule.  The record is clear that the veteran has 
successfully completed a master's degree program and is 
currently working as a counselor at a Vet Center.  While the 
veteran has claimed that his multiple service-connected 
disabilities interfere with his job performance, he has not 
produced objective evidence that his current employment is 
threatened or that his employer has not been able to make 
accommodations for problems.  In fact, the only time lost 
from work described by the veteran was when he missed three 
days of work due to exacerbation of his left ankle and knee 
disabilities after bowling with his patients.  Considering 
that the veteran has worked at least part-time with a Vet 
Center while pursuing his degree, he has a rather lengthy and 
sustained history of employment with this facility.  It is 
obvious based on the veteran's own admissions that he is now 
gainfully employed and not presently eligible for TDIU under 
the provisions of 38 C.F.R. § 4.16.

However, he has contended that he should retroactively be 
granted TDIU from the time he left military service until he 
had completed his master's degree.  He has testified that 
prior to his military service he was only qualified to work 
in manual labor.  The veteran alleged that his multiple 
physical disabilities prevented him from working in any type 
of strenuous activity after service, to include the 
communications type work for which he was trained by the 
military.  He has argued that whatever type of employment he 
was able to obtain during his pursuit of a master's degree 
could not be characterized as substantially gainful.

During the entire appeal period, the veteran has not had a 
single service-connected disability evaluated as 40 percent 
or more disabling.  Thus, he does meet the objective criteria 
for TDIU under the provisions of 38 C.F.R. § 4.16a.  However, 
a veteran may be referred to the VA's Director of 
Compensation and Pension Service for consideration an extra-
schedular evaluation if the Board determines that he is 
unemployable as a result of service-connected disabilities.  
38 C.F.R. § 4.16(b).

The vocational rehabilitation records indicate that prior to 
completion of his master's degree, the veteran had completed 
a high school education.  It was claimed by the veteran that 
prior to his military service he did manual labor at a 
hospital.  His military records indicate that the veteran was 
trained to work in the field of communications, although it 
is acknowledged that this work encompassed a significant 
amount of manual labor.  After service, the veteran asserted 
that he had briefly worked at a car wash but could not do the 
physical tasks of this employment due to his disabilities.  
He acknowledged that he never sought gainful employment after 
this episode until the completion of his degree.  The veteran 
testified that he did not seek employment because he 
determined that he was not capable of doing any type of work 
for which he was qualified.  According to the United States 
Court of Appeals for Veteran's Claims (Court) decision in Van 
Hoose v. Brown, 4 Vet. App. 361 (1993):

for a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  (citation omitted)  
The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

Id. at 363 (emphasis in the original).  

The veteran was employed part-time as a work-study at a Vet 
Center from 1992 to 1996.  He has claimed severe 
symptomatology associated with his multiple disabilities, 
however, his credibility regarding these claims is seriously 
challenged by VA examination findings in May 1996.  The 
claimed symptomatology appears to be confirmed by his 
vocational rehabilitation psychologists and his work-study 
supervisor (a social worker/counselor), but these individuals 
do not have expertise in the medical fields associated with 
his service-connected disorders.  Indeed, these opinions seem 
to be based primarily on the veteran's own assertions, and 
not on a physical examination of the appellant.  The 
vocational rehabilitation psychologists did have access to 
some of the veteran's medical records.  However, as noted 
below, the objective evidence does not indicate the same 
degree of severity.  

The objective medical evidence indicates that the veteran's 
service-connected disabilities have remained relatively 
stable throughout the appeal period.  Significant increased 
symptomatology was noted on examination in May 1996, but as 
noted before, these findings were not found credible by the 
examiner.  The Board also does not find them probative of the 
veteran's actual disability picture as the examination 
results of June 1999 are similar to findings noted on 
examination in September 1994.  After a thorough examination 
of the veteran and review of his medical history, 
examinations in 1999 and 2000 found his service-connected 
disabilities, as a whole, limited him to minimal lifting, 
bending, twisting, walking, and prolonged standing.  This 
opinion is very similar to the opinion on the veteran's 
functional ability rendered in May 1996.  It was further 
determined during the former examinations that his skin, 
vision, and cardiovascular disorders would not interfere with 
his employment.  The evidence does indicate brief periods of 
exacerbation of the veteran's hypertension and vision 
problems during the appeal period.  However, it is clear 
based on the medical opinions of 1999 and 2000 that these 
problems were of limited duration and were alleviated with 
medication.  His orthopedic disorders were found to limit him 
to sedentary type work that accommodated his need to change 
positions.

The Board finds that the preponderance of the evidence 
indicates that the veteran was capable of some forms of 
substantially gainful employment in a sedentary position.  
This is further evident by his ability to complete his 
college programs, which would have required such sedentary 
work.  The vocational rehabilitation specialist's reports 
indicate that during the majority of the veteran's degree 
program he had no complaints regarding his service-connected 
disorders and only asked for referrals for medical attention 
on three occasions.  While the vocational rehabilitation 
psychologist found that the veteran would have significant 
disadvantages in trying to find employment, this opinion did 
not find that the veteran was incapable of performing all 
types of sedentary work.  Indeed, it appears that the one 
time the veteran did seek such sedentary work, that is as a 
work-study at a Vet Center, and he was successful in 
obtaining and sustaining this employment.  As the 
preponderance of the evidence weighs against the veteran's 
claim of unemployability, the benefit-of-the-doubt rule in 
this instance is not for application.

It is acknowledged by the Board that the veteran's service-
connected disabilities had a significant impact on his 
functional ability.  However, these limitations are 
contemplated in the assigned ratings for his multiple 
disorders and the compensation he has continuously received 
during the appeal period.  As the preponderance of the 
evidence indicates that he has been able to obtain 
substantially gainful employment in some type of sedentary 
work, his claim for TDIU does not warrant referral for an 
extra-schedular evaluation under 38 C.F.R. § 4.16(b).

Finally, the veteran has repeatedly contended that 
entitlement to TDIU cannot be denied solely on the basis that 
he was in receipt of VA vocational rehabilitation benefits.  
The Board is, however, required to consider vocational 
assessments from his VA file when determining his ability to 
be employed.  See Moore v. Gober, 10 Vet. App. 436 (1997).  
In the above analysis, the Board has appropriately considered 
the evidence from the vocational rehabilitation file in 
connection with all of the other evidence, to include medical 
evidence, to make a determination on the employability of the 
veteran.  

The benefit sought on appeal is denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Increased evaluations for chronic, intermittent low back 
pain; hallux rigidus of the left great toe; and for residuals 
of a left ankle sprain with instability and abnormal range of 
motion are denied.  A total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 6 -


- 2 -


